DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2017/0277219) in view of Kim (KR 10-2015-0138903).
Chung et al. discloses, as shown in Figures, a method of manufacturing an organic light emitting diode (OLED) display device comprising:
	aligning and attaching a camera (400) to a display panel (200).
Chung et al. does not disclose the steps of forming a first alignment mark and a second alignment mark.  However, Kim discloses a method of manufacturing an organic light emitting diode (OLED) display device comprising the steps of forming a first alignment mark (151) and a second alignment mark (152).  Note Figures of Kim.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Chung et al. comprising the steps of forming a first alignment mark and a second alignment mark, such as taught by Kim in order to precisely align the camera and the display panel.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0373229) in view of Ryu et al. (US 2013/0201639).
Zhang et al. discloses, as shown in Figures, a method of manufacturing an organic light emitting diode (OLED) display device comprising:
	aligning and attaching a camera (20) to a display panel (30).
Zhang et al. does not disclose the steps of forming a first alignment mark and a second alignment mark.  However, Ryu et al. discloses a method of manufacturing an organic light emitting diode (OLED) display device comprising the steps of forming a first alignment mark (AM1) and a second alignment mark (AM2).  Note Figures of Ryu et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Zhang et al. comprising the steps of forming a first alignment mark and a second alignment mark, such as taught by Ryu et al. in order to accurately align the camera and the display panel.

Regarding claim 20, Zhang et al. and Ryu et al. disclose arrangements of the first alignment mark and the second alignment mark are consistent.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 1-18 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed organic light emitting diode display device comprising a camera disposed on the backside of the display panel and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897